Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a third Office Action on the Merits. Claims 1-20, as amended 22 SEP. 2021 are pending and have been considered as follows:
Continued Examination Under 37 CFR 1.114
In view of the Appeal Brief filed on 24 NOV. 21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN D MATTEI/           Supervisory Patent Examiner, Art Unit 3635                                                                                                                                                                                             
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 DEC. 2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The Examiner has corrected cite AG and is thus considered in compliance. 


Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim(s) 1-20  rejected under 35 U.S.C. 103 as being unpatentable over Gohlke et al. US 5351448 A (Gohlke) in view of Moench US 20100238670 A1
As per claim 1 Gohlke teaches a fireproof covered structure (fire barrier 20, FIG. 1) for a penetration part (housing 22, FIG. 1) (housing 22, FIG. 1) having a length 
through a fire prevention section forming member of a wooden building, or 
through a fireproof constructional member  of the wooden building, to fireproof the penetration part (housing 22, FIG. 1), comprising:
a tubular fireproof material (intumescent material 28, FIG. 1) forming a continuous inner peripheral surface along substantially all of the length of the penetration part (housing 22, FIG. 1), 
the tubular fireproof material (intumescent material 28, FIG. 1) formed to have a tubular shape by stacking a plurality of firestopping pieces in a thickness direction and unitarily connecting the plurality of firestopping pieces (note: the 
Gohlke fails to explicitly disclose:
the firestopping pieces are gypsum board pieces 
Moench teaches gypsum for a wooden building ("pair of wood joist" Cl. 5), specifically:
the firestopping pieces are gypsum board pieces (fire-resistant gypsum wallboard, Abstract) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Gohlke by substituting gypsum as taught by Moench as an obvious design choice in order to provide fire protection to the penetration part.

As per claim 2 Gohlke in view of Moench teaches the limitation according to claim 1, and Gohlke further discloses the plurality of gypsum board pieces are annular gypsum board pieces (see first and second support matrices 24, 26, FIG. 1; these are recognized as "annular").

As per claim 3 Gohlke teaches the limitation according to claim 2 but fails to explicitly disclose:
the plurality of gypsum board pieces are cut out from gypsum boards of thicknesses of 9.5 mm to 25.5 mm.  
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Gohlke in view of Moench by making the elements have any dimensions —including thicknesses of 9.5 mm to 25.5 mm—as an obvious design choice in order to protect the assembly with any sized device and because changes in size/proportion do not constitute a patentable difference.

As per claim 4 Gohlke in view of Moench teaches the limitation according to claim 3, and Gohlke further discloses wherein the plurality of gypsum board pieces are stacked and unitarily connected to form the tubular fireproof material (intumescent material 28, FIG. 1) by being fixed to each other using metal fasteners (see screws 34, FIG. 1; the screws fix the material elements together).

As per claim 5 Gohlke in view of Moench teaches the limitation according to claim 4, and Gohlke further discloses wherein the gypsum board pieces are ring-shaped gypsum board pieces (see FIG. 1; these are necessarily ring-shaped 

As per claim 6 Gohlke in view of Moench teaches the limitation according to claim 5, and Gohlke further discloses wherein
the fireproof constructional member includes a structural member that serves as a load supporting layer and a covering member (tab 32, end wall 36, FIG. 1) that is disposed to cover a surface of the structural member and serves as a burning margin layer (see FIG. 1),
the penetration part (housing 22, FIG. 1) is opened to intersect a boundary portion between the structural member and the covering member (see FIG. 1; note conduit 10 and housing 22 are "opened" as broadly claimed —that is to say, not blocked— at the wall 12), and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking (see "stacking" FIG. 1) the gypsum board pieces is inserted into and attached to the fireproof constructional member  such that a connecting portion (screw 34, 40, FIG. 1) that connects the gypsum board pieces that are adjacent to one another in a stacking direction
is disposed at (see "disposed at" FIG. 1) the boundary portion between the structural member and the covering member (tab 32, end wall 36, FIG. 1), or at a portion close to the boundary portion.

As per claim 7 Gohlke in view of Moench teaches the limitation according to claim 6, and Gohlke further discloses wherein
the fireproof constructional member  is a fireproof beam (structural wall 12 this is recognized as a "fireproof beam" because it is load supporting and includes firestopping features),
the fireproof beam includes the structural member that serves as the load supporting layer and a pair of covering members (tab 32, end wall 36, FIG. 1) that are disposed to cover two side faces of the structural member and serve as burning margin layers, the penetration part (housing 22, FIG. 1) being opened to intersect two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking the gypsum board pieces is inserted into and attached to the fireproof constructional member  such that two connecting portions that connect the gypsum board pieces that are adjacent to one another in the stacking direction are disposed at the two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), or at portions close to the two boundary portions (see FIG. 1; this is recognized as "close").

As per claim 8 Gohlke in view of Moench teaches the limitation according to claim 3, and Gohlke further discloses wherein the gypsum board pieces are ring-shaped (see FIG. 1; these are necessarily ring-shaped because they surround a 

As per claim 9 Gohlke in view of Moench teaches the limitation according to claim 8, and Gohlke further discloses wherein
the fireproof constructional member  includes a structural member (structural wall 12, FIG. 1) that serves as a load supporting layer and a covering member (tab 32, end wall 36, FIG. 1) that is disposed to cover a surface of the structural member and serves as a burning margin layer,
the penetration part (housing 22, FIG. 1) is opened to intersect a boundary portion between the structural member and the covering member (see FIG. 1; note conduit 10 and housing 22 are "opened" as broadly claimed —that is to say, not blocked— at the wall 12), and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking (see "stacking" FIG. 1) the gypsum board pieces is inserted into and attached to the fireproof constructional member  such that a connecting portion (screw 34, 40, FIG. 1) that connects the gypsum board pieces that are adjacent to one another in a stacking direction is disposed at the boundary portion between the structural member and the covering member, or at a portion close to the boundary portion (see FIG. 1; this is recognized as "close").

As per claim 10 Gohlke in view of Moench teaches the limitation according to claim 9, and Gohlke further discloses wherein

the fireproof beam includes the structural member that serves as the load supporting layer and a pair of covering members (tab 32, end wall 36, FIG. 1) that are disposed to cover two side faces of the structural member and serve as burning margin layers, the penetration part (housing 22, FIG. 1) being opened to intersect two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking the gypsum board pieces is inserted into and attached to the fireproof constructional member  such that two connecting portions that connect the gypsum board pieces that are adjacent to one another in the stacking direction are disposed at the two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), or at portions close to the two boundary portions (see FIG. 1; this is recognized as "close").


As per claim 11 Gohlke in view of Moench teaches the limitation according to claim 2 and Gohlke further discloses wherein the gypsum board pieces are ring-shaped (see FIG. 1; these are necessarily ring-shaped because they surround a round conduit) gypsum board pieces, and the tubular fireproof material (intumescent material 28, FIG. 1) is a cylindrical fireproof material.

As per claim 12 Gohlke in view of Moench teaches the limitation according to claim 11 and Gohlke further discloses
the fireproof constructional member  includes a structural member (structural wall 12, FIG. 1) that serves as a load supporting layer and a covering member (tab 32, end wall 36, FIG. 1) that is disposed to cover a surface of the structural member and serves as a burning margin layer (see FIG. 1),
the penetration part (housing 22, FIG. 1) is opened to intersect a boundary portion between the structural member and the covering member (see FIG. 1; note conduit 10 and housing 22 are "opened" as broadly claimed —that is to say, not blocked— at the wall 12), and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking (see "stacking" FIG. 1) the gypsum board pieces is inserted into and attached to the penetration part (housing 22, FIG. 1) such that a connecting portion (screw 34, 40, FIG. 1) that connects the gypsum board pieces that are adjacent to one another in a stacking direction is disposed at the boundary portion between the structural member and the covering member, or at a portion close to the boundary portion.

As per claim 13 Gohlke in view of Moench teaches the limitation according to claim 12 and Gohlke further discloses

the fireproof beam includes the structural member that serves as the load supporting layer and a pair of covering members (tab 32, end wall 36, FIG. 1) that are disposed to cover two side faces of the structural member and serve as burning margin layers, the penetration part (housing 22, FIG. 1) being opened to intersect two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking (see "stacking" FIG. 1) the gypsum board pieces is inserted into and attached to the fireproof constructional member  such that two connecting portions that connect the gypsum board pieces that are adjacent to one another in the stacking direction are disposed at the two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), or at portions close to the two boundary portions (see FIG. 1; this is recognized as "close").

As per claim 14 Gohlke in view of Moench teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein the plurality of gypsum board pieces are cut out from gypsum boards of thicknesses of 9.5 mm to 25.5 mm.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Gohlke in view of Moench by making the elements have any dimensions —including thicknesses of 9.5 mm to 25.5 mm—as an obvious design choice in order to protect the assembly with any sized device and because changes in size/proportion do not constitute a patentable difference.

As per claim 15 Gohlke in view of Moench teaches the limitation according to claim 14 and Gohlke further discloses the fireproof constructional member  includes a structural member (structural wall 12, FIG. 1) that serves as a load supporting layer and a covering member (tab 32, end wall 36, FIG. 1) that is disposed to cover a surface of the structural member and serves as a burning margin layer (see FIG. 1),
the penetration part (housing 22, FIG. 1) is opened to intersect a boundary portion between the structural member and the covering member, and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking (see "stacking" FIG. 1) the gypsum board pieces is inserted into and attached to the fireproof constructional member  such that a connecting 

As per claim 16 Gohlke in view of Moench teaches the limitation according to claim 15 and Gohlke further discloses the fireproof constructional member  is a fireproof beam (structural wall 12 this is recognized as a "fireproof beam" because it is load supporting and includes firestopping features),
the fireproof beam includes the structural member that serves as the load supporting layer and a pair of covering members (tab 32, end wall 36, FIG. 1) that are disposed to cover two side faces of the structural member and serve as burning margin layers, the penetration part (housing 22, FIG. 1) being opened to intersect two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking (see "stacking" FIG. 1) the gypsum board pieces being inserted into and attached to the fireproof constructional member  such that two connecting portions that connect the gypsum board pieces that are adjacent to one another in the stacking direction are disposed at the two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), or at portions close to the two boundary portions (see FIG. 1; this is recognized as "close").

As per claim 17 Gohlke in view of Moench teaches the limitation according to claim 1 and Gohlke further discloses the plurality of gypsum board pieces are stacked and unitarily connected (see "stacked and unitarily connected" FIG. 1) to form the tubular fireproof material (intumescent material 28, FIG. 1) by being fixed to each other using metal fasteners.

As per claim 18 Gohlke in view of Moench teaches the limitation according to claim 1 and Gohlke further discloses the gypsum board pieces are ring-shaped gypsum board pieces (see FIG. 1; these are necessarily ring-shaped because they surround a round conduit), and the tubular fireproof material (intumescent material 28, FIG. 1) is a cylindrical fireproof material.

As per claim 19 Gohlke in view of Moench teaches the limitation according to claim 1 and Gohlke further discloses the fireproof constructional member  includes a structural member (structural wall 12, FIG. 1) that serves as a load supporting layer and a covering member (tab 32, end wall 36, FIG. 1) that is disposed to cover a surface of the structural member and serves as a burning margin layer (see FIG. 1),
the penetration part (housing 22, FIG. 1) is opened to intersect a boundary portion between the structural member and the covering member, and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking (see "stacking" FIG. 1) the gypsum board pieces is inserted 

As per claim 20 Gohlke in view of Moench teaches the limitation according to claim 19 and Gohlke further discloses
the fireproof constructional member is a fireproof beam,
the fireproof beam includes the structural member that serves as the load supporting layer and a pair of covering members (tab 32, end wall 36, FIG. 1) that are disposed to cover two side faces of the structural member and serve as burning margin layers, the penetration part (housing 22, FIG. 1) being opened to intersect two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), and
the tubular fireproof material (intumescent material 28, FIG. 1) that is formed by stacking the gypsum board pieces is inserted into and attached to the fireproof constructional member  such that two connecting portions that connect the gypsum board pieces that are adjacent to one another in the stacking direction are disposed at the two boundary portions between the structural member and the covering members (tab 32, end wall 36, FIG. 1), or at portions close to the two boundary portions (see FIG. 1; this is recognized as "close").

Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635